     Case 3:20-cv-01408-MMA-BLM Document 6 Filed 08/27/20 PageID.36 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   JULISSA COTA, individually and on behalf of          Case No. 20-cv-1408-MMA (BLM)
     herself and all others similarly situated,
12
                                         Plaintiff,       ORDER GRANTING JOINT
13                                                        MOTION TO EXTEND DEADLINE
     v.                                                   TO ANSWER OR RESPOND TO
14
     LIDS, INC.,                                          COMPLAINT
15
                                      Defendant.          [Doc. No. 5]
16
17
18         Julissa Cota, individually and on behalf of herself and all others similarly situated,
19   (“Plaintiff”) and LIDS, Inc. (“Defendant”) jointly move for an extension of time within
20   which Defendant must answer or otherwise respond to Plaintiff’s Complaint. See Doc.
21   No. 5. Good cause appearing, the Court GRANTS the parties’ joint motion and
22   ORDERS that Defendant answer or otherwise respond to the Complaint on or before
23   September 23, 2020. Any further extension requests should be made pursuant to Federal
24   Rule of Civil Procedure 6(b)(1)(A) prior to the deadline.
25         IT IS SO ORDERED.
26
27   Dated: August 27, 2020
28

                                                      1
                                                                              20-cv-1408-MMA (BLM)
